DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           CLAY E. BOYER, III,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-540

                                [April 12, 2018]

   Appeal of the order denying rule 3.800 motion from the Circuit Court
for the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet,
Judge; L.T. Case No. 561980CF001284A.

   Clay E. Boyer, III, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.